Citation Nr: 0828314	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  04-19 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active duty military service from June 1960 
to June 1962 and from August 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Indianapolis, Indiana.  The veteran testified before 
a Decision Review Officer (DRO) in November 2004; a 
transcript of that hearing is associated with the claims 
folder.

In June 2006, the Board denied entitlement to service 
connection for a right knee disorder.  The veteran 
subsequently appealed to the Court of Appeals for Veterans 
Claims (Court).  In a March 2008 Joint Motion for Remand, the 
parties (the Secretary of VA and the veteran) determined that 
a remand was warranted.  By an April 2008 Order of the Court, 
the Court granted the Joint Motion for Remand, vacated the 
June 2006 Board decision, and remanded the matter for 
readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he fractured his right knee during 
service and that he is entitled to service connection for a 
current right knee disorder, namely, degenerative joint 
disease, as such disability is the result of his in-service 
fracture.  According to the veteran, he injured his right 
knee in Germany when he tried to jump a ditch, missed, and 
landed on his knee.  DRO Hearing Transcript.  He testified 
that he sought treatment the next day as his knee was 
swollen.  He stated that he was told he had broken his knee 
cap; his leg was casted and he was put on temporary duty 
until he healed.  Id.  

The veteran's service treatment records associated with the 
claims file are negative for any complaints, diagnosis, or 
treatment for a right knee injury.  An attempt was made by 
the RO to search Morning Reports for any remarks regarding 
the veteran and a right knee injury.  Unfortunately, the 
veteran was unable to provide a three-month window as 
requested by the National Personnel Records Center (NPRC).  
As such, no Morning Reports could be located.  See VA Form 
21-4138 received May 27, 2004; NPRC Response completed August 
19, 2004; VA Form 21-4138 received October 1, 2004.  There is 
no indication that any attempts have been made to obtain 
service personnel records which might show a limited profile 
status due to a right knee injury.  

In order to fulfill its duty to assist the veteran under 
38 C.F.R. § 3.159 (2007), the Board finds that a remand is 
necessary.  Specifically, appropriate attempts should be made 
to obtain any outstanding service personnel records which 
might corroborate the veteran's testimony regarding his in-
service treatment for a right knee injury and subsequent 
limited profile duty.  Additionally, the veteran should be 
notified that he might submit alternative evidence in support 
of his claim, such as witness or buddy statements.  

If evidence is obtained which indicates that the veteran 
injured his right knee during service, a VA examination 
should be scheduled to obtain an opinion as to whether the 
veteran's current degenerative joint disease is related to 
any in-service event or injury.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Alternatively, if an examination is 
deemed unnecessary, the agency of original jurisdiction (AOJ) 
should, prior to any readjudication, contact the veteran and 
explain why an examination will not be provided.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007)

As a final note, the Board observes that Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), is applicable to the 
veteran's claim of entitlement to service connection for a 
right knee disorder.  Dingess held that VA must provide 
notice of all five elements of a service connection claim, 
including the degree of disability and the effective date of 
an award.  In the present appeal, the veteran was not 
provided with notice regarding the type of evidence necessary 
to establish a disability rating or effective date.  As these 
questions are involved in the present appeal, such notice 
should be provided to the veteran upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice 
regarding the disability rating and 
effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

2.  Inform the veteran that he might 
submit alternative sources of evidence, 
such as witness or buddy statements, to 
substantiate his lay statements that he 
incurred a right knee injury during 
service.  

3.  Obtain the veteran's basic and 
extended service personnel records, 
including any physical profiles or limited 
duty profiles.  Requests must continue 
until the AOJ determines that the records 
sought do not exist or that further 
efforts to obtain those records would be 
futile.

4.  If evidence is received, other than 
the veteran's own lay statements which are 
already of record, that indicates the 
veteran had a right knee injury during 
service, schedule the veteran for a VA 
examination for the purpose of 
ascertaining the etiology of any current 
right knee disorder, including 
degenerative joint disease.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner for 
review, and the examination report should 
reflect that the claims folder was 
reviewed in connection with the 
examination.  After reviewing the record, 
examining the veteran, and performing any 
medically indicated testing, the examiner 
should specify the nature of any right 
knee disorder, providing diagnoses for all 
identified disabilities.  The examiner 
should then provide an opinion as to 
whether any current right knee disorder is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to the veteran's 
active service, including any right knee 
injury shown by the evidence of record.  A 
detailed rationale should be provided for 
all opinions.  If it cannot be determined 
whether the veteran currently has a right 
knee disorder that is related to service 
on a medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.  

5.  If evidence is not received which 
indicates the veteran had a right knee 
injury during service, contact the veteran 
and explain why an examination will not be 
provided.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007)

6.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




